Citation Nr: 1537018	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-11 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the character of the deceased's discharge from active military service is a bar to the receipt of Department of Veteran's Affairs benefits, including entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The appellant is the widow of the deceased, who served on active duty from March 1973 to April 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Because the appellant's underlying claim is for entitlement to death pension benefits, jurisdiction was transferred to the VA Pension Center in Milwaukee, Wisconsin.

FINDINGS OF FACT

1.  The deceased served on active duty from March 1973 to April 1975; he was separated under conditions other than honorable.  

2.  The deceased exhibited a pattern of willful and persistent misconduct, including habitually being on unauthorized absence during service resulting in 351 days, almost a full year, of lost service time.

3.  The evidence does not establish that the deceased was insane at the time he was absent without leave.


CONCLUSION OF LAW

The character of the deceased's service is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the notice and development provisions of VA law are applicable to this claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  Because this case involves the legal question regarding whether the appellant has adequate standing to apply for VA benefits, the notice and duty to assist provisions do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.

Notwithstanding the inapplicability of the notice and duty to assist provisions in this case, the RO provided notice to the appellant in correspondence dated November 2008, which notified her of information and evidence necessary to substantiate whether the character of the deceased's discharge rendered her ineligible for benefits. 

The appellant is seeking entitlement to VA death pension benefits.  Death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements and has an annual income not in excess of the maximum annual pension rate (MAPR). 38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.243-274 (2015).

Generally, a person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  In the present 

case the appellant must establish that her deceased husband was a veteran for VA purposes for her to meet the threshold requirements for eligibility for death pension benefits. 

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars and regulatory bars.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12.  As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).

Also, the discharge of any person from the Armed Forces on the basis of an absence without authority from active duty for a continuous period of at least 180 days if such person was discharged under conditions other than honorable, unless such 

person demonstrates to the satisfaction of VA that there are compelling circumstances to warrant such prolonged unauthorized absence, shall bar all rights of such person under laws administered by VA based upon the period of service from which discharged or dismissed, notwithstanding any action subsequent to the date of such discharge by a board established pursuant to 10 U.S.C. § 1553 (West 2014).  38 C.F.R. § 3.12(c)(6). 

In determining whether compelling circumstances warranted the unauthorized absence, the length and character of service exclusive of the period of the unauthorized absence will be considered.  This period should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the nation.  Additionally, consideration may be given to reasons offered by the claimant including family emergencies or obligations.  These reasons should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted. 38 C.F.R. § 3.12(c)(6)(ii). 

Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the AWOL period began.  The existence of a valid legal defense that would have precluded conviction for absence without leave is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-iii). 

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions:  (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude, to include conviction 

of a felony; (4) Willful and persistent misconduct, to include a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty, e.g. homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status.  38 C.F.R. § 3.12(d).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  An absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

A discharge or release from service under one of the above conditions is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Insanity is a defense to all statutory and regulatory bars, while compelling circumstances is only a defense to the statutory bar involving an AWOL period of at least 180 days. 

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  In the process of consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was synonymous with psychosis.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995). 

In this case, the appellant filed a formal claim for entitlement to VA death pension benefits.  A January 2009 Administrative Decision the RO determined that the deceased former service member's character of discharge is considered a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(d)(4).  This decision finds that the deceased received an other than honorable discharge by reason of willful and persistent misconduct.  There is no evidence to indicate the deceased was insane at the time of commission of the acts that resulted in discharge.

The deceased's DD 214 reveals that he served on active duty from March 1973 to April 1975.  The character of his discharge was under conditions other than honorable.  The DD 214 reveals that the deceased had lost time amounting to 351 days; that is, in approximately two years of active duty the deceased was away on unauthorized absence for almost one year of time.  Service personnel records specifically note that he was absent for a continuous period of time from September 16, 19 to January 28, 1975.  Ultimately, he requested discharge for the good of the service with full knowledge that his service could be characterized "under conditions other than honorable."  An April 1974 service department psychiatric evaluation found that the Deceased had an immature personality disorder and he was unsuitable for service based on his conduct.  There is no evidence showing that the Deceased was insane at the time of the commission of the offenses during service.  

The appellant has submitted no evidence to support that the deceased's service was not under conditions other than honorable.  She has asserted that she has applied to have the deceased's discharge reviewed by the Board for Correction of Naval Records.  No evidence related to any upgrade of character of discharge has been submitted.    

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The Service Department's decision on such matters is conclusive and binding on the VA.  38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In short, the Marine Corps has determined that the deceased's service was under other than honorable conditions, and that he requested a discharge for the good of the service with full knowledge that he would receive an undesirable discharge.  The service personnel records reveal that the character of his discharge was the result of willful and persistent misconduct.    

The evidence establishes that the deceased received an other than honorable discharge as a result of willful and persistent misconduct.  His character of service is a bar to VA benefits for the appellant.  See 38 C.F.R. § 3.12 (d), (4).  There is no evidence of insanity in the instant case.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  The character of the deceased's service is a bar to benefits and the award of benefits is not warranted.  



ORDER

The character of the deceased's discharge from active military service is a bar to the receipt of VA death pension benefits by the appellant, and the appeal is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


